NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-JUL-2020
                                            09:17 AM

                         NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI#I


   ESTELA MATA and SUPERIOR HOMES, LLC, a California Limited
          Liability Company, Plaintiffs-Appellants, v.
 FRANK SARABIA, 1031 EQUITY EXCHANGE, LLC, A Washington Limited
              Liability Company, Defendant-Appellee


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                     (CASE NO. 5SP191000010)


           ORDER APPROVING STIPULATION TO DISMISS APPEAL
    (By:   Leonard, Presiding Judge, Chan and Wadsworth, JJ.)
           Upon consideration of the Stipulation to Dismiss
Appeal, filed July 15, 2020, by Plaintiffs-Appellants Estela Mata
and Superior Homes, LLC, the papers in support, and the record,
it appears that (1) the appeal has been docketed; (2) the parties
stipulate to dismiss the appeal with prejudice and bear their own
attorneys' fees and costs; (3) the stipulation is dated and
signed by counsel for all parties appearing in the appeal; and
(4) dismissal is authorized by Hawai#i Rules of Appellate
Procedure Rule 42(b).
           Therefore, IT IS HEREBY ORDERED that the Stipulation to
Dismiss Appeal is approved and the appeal is dismissed with
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

prejudice.   The parties shall bear their own attorneys' fees and
costs.
          IT IS FURTHER ORDERED that all pending motions are
dismissed.
          DATED:   Honolulu, Hawai#i, July 22, 2020.

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2